Title: From Benjamin Franklin to [Hugh Roberts], 27 February 1766
From: 
To: 


Dear Friend
London Feb. 27. 1766
I receiv’d your kind Letter of Nov. 27. You cannot conceive how much Good the cordial Salutations of an old Friend do the Heart of a Man so far from home, and hearing frequently of the Abuses thrown on him in his Absence by the Enemies that Party has rais’d against him.
In the meantime I hope I have done even those Enemies some Service in our late Struggle for America. It has been a hard one, and we have been often between Hope and Despair; but now the Day begins to clear, the Ministry are fix’d for us, and we have obtain’d a Majority in the House of Commons for Repealing the Stamp Act, and giving us Ease in every Commercial Grievance. God grant that no bad News of farther Excesses in America may arrive to strengthen our Adversaries and weaken the Hands of our Friends, before this good Work is quite compleated.
The Partizans of the late Ministry have been strongly crying out Rebellion, and calling for Force to be sent against America! The Consequence might have been terrible! but milder Measures have prevailed.
I hope, nay I am confident, America will Show itself grateful to Britain on this Occasion, and behave prudently and decently.
I have got a Seal done for four Guineas, which I shall send per Friend.
My Respects to good Mrs. Roberts, and to your valuable Son. Remember me affectionately to the Junto, and to all enquiring Friends.
Adieu, my dear Friend. Your Integrity will always make you happy. Believe me ever Yours affectionately
B Franklin
Mr. Neave [has been] long in the Country.
